ORDER
The district court dismissed this diversity suit filed by Nevada prisoner Randal Wiideman against Frankie Sue Del Papa, Attorney General for the State of Nevada. Unaware of Wiideman’s extensive litigation history,1 the district court granted him *497leave to appeal in forma pauperis. We find that Wiideman should not have been granted leave to appeal IFP.
The Prison Litigation Reform Act prohibits a prisoner from proceeding IFP if he has “on 3 or more prior occasions ... brought an action or an appeal ... that was dismissed on the grounds that it was frivolous, malicious, or fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(g). After several years of inundating courts in the Ninth Circuit with frivolous suits-a course which seemed to taper off in late 1995-Wiideman headed to the Fourth Circuit in 2000. There, Wiideman racked up two strikes under § 1915(g) in the Eastern District of Virginia, and a frivolous appeal to the Fourth Circuit led to the third and final strike, Wiideman v. Watson, No. 00-7245, 2000 WL 1707259 (4th Cir. Nov. 15, 2000). Wiideman has struck out and therefore the district court should not have granted him leave to proceed IFP in that court or here. Wiideman must pay all fees as a precondition to civil litigation, Sloan v. Lesza, 181 F.3d 857, 858 (7th Cir.1999), and we emphasize that any future effort to secure leave to proceed IFP “after a federal judge has held that § 1915(g) applies to a particular litigant will lead to immediate termination of the suit,” id. at 859. This court will not consider the merits of Wiideman’s appeal until his fee status is settled.
Accordingly, Wiideman is directed to pay $105 to the clerk of the district court within 14 days of this order. Failure to pay the fees will result in dismissal of the appeal. Wiideman is further warned that if he does not pay, we will issue an order restricting further litigation. Sloan, 181 F.3d at 859.

. For a sampling, see Wiideman v. Watson, No. 00-7438, 2000 WL 1862096 (4th Cir. Dec. 20, 2000); Wiideman v. Watson, No. 00-7245, 2000 WL 1707259 (4th Cir. Nov. 15, 2000); Wiideman v. Peralta, No. 93-16595, 1995 WL 7512 (9th Cir. Jan. 6, 1995); Wiideman v. Angelone, No. 92-15835, 1993 WL 501536 (9th Cir. Dec. 6, 1993); Wiideman v. Potter, No. 93-15649, 1993 WL 385365 (9th Cir. Sept. 29, 1993); Wiideman v. Ignacio, No. 93-15297, 1993 WL 263446 (9th Cir. July 13, 1993); Wiideman v. Bayer, No. 93-15140, 1993 WL 217065 (9th Cir. June 18, 1993); Wiideman v. McNevin, No. 92-16798, 1993 WL 188343 (9th Cir. June 2, 1993); Wiideman v. Leander, No. 91-16357, 1992 WL 208001 (9th Cir. Aug. 28, 1992); Wiideman v. Deeds, No. 89-16021, 1990 WL 212594 (9th *497Cir. Dec. 20, 1990); Wiideman v. Smith, No. 89-15012, 1990 WL 15474 (9th Cir. Feb. 22, 1990); Wiideman v. Baumann, No. 87-1995, 1990 WL 246 (9th Cir. Jan. 2, 1990); Wiideman v. Wolfson, No. 87-1992, 1989 WL 150622 (9th Cir. Dec. 13, 1989); Wiideman v. McMillion, No. 87-1993, 1989 WL 61751 (9th Cir. June 5, 1989); Wiideman v. Nevada, No. 88-2934, 1989 WL 46774 (9th Cir. Apr. 26, 1989); Wiideman v. Clark County Det. Ctr., No. 87-2797, 1989 WL 30444 (9th Cir. Mar. 8, 1989); Wiideman v. City of Las Vegas, No. 86-1603, 1988 WL 103270 (9th Cir. Sept. 21, 1988); Wiideman v. Deeds, No. 87-1996, 1988 WL 79490 (9th Cir. July 19, 1988); Wiideman v. Foster, 154 F.R.D. 259 (D.Nev. 1994); Wiideman v. Angelone, 848 F.Supp. 136 (D.Nev. 1994); Wiideman v. McKay, 132 F.R.D. 62 (D.Nev.1990); Wiideman v. Harper, 754 F.Supp. 808 (D.Nev. 1990); Wiideman v. Dep’t of Prisons, 872 P.2d 838 (Nev. 1992); Wiideman v. Dep’t of Prisons, 835 P.2d 73 (Nev. 1990); Wiideman v. First Judicial Dist. Court, 106 Nev. 1046, 835 P.2d 73 (Nev. 1990); Wiideman v. Justices Court of Carson City, 106 Nev. 1046, 835 P.2d 73 (Nev.1990); Wiideman v. Eighth Judicial Dist. Couri, 105 Nev. 1052, 810 P.2d 346 (Nev.1989); Wiideman v. Northern Nev. Corr. Ctr., 105 Nev. 1053, 810 P.2d 346 (Nev.1989).